692 S.E.2d 624 (2010)
STATE of North Carolina
v.
Steven Rodney PAULEY.
No. 23P10.
Supreme Court of North Carolina.
January 28, 2010.
Kathleen M. Waylett, Special Deputy Attorney General, for State.
Steven R. Pauley, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of January 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."